Citation Nr: 1631722	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to March 1968.  The Veteran died in March 2012.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This case was previously remanded by the Board in June 2015 and October 2015 for further development and is now ready for adjudication. 


FINDINGS OF FACT

1.  The Veteran died in March 2012.
 
2.  The Veteran's hypertension caused or substantially contributed to his death.  

3.  Resolving all doubt in favor of the appellant, the Veteran's hypertension was related to service. 


CONCLUSION OF LAW

The Veteran's death was caused by a disease incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for the cause of the Veteran's death, which his March 2012 Certificate of Death indicated to have been cerebral vascular accident (CVA) and respiratory failure.  Specifically, the appellant contends that the Veteran's death is related to his herbicide exposure in service.  

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes that in this case, the Veteran served in Vietnam and was exposed to herbicides such as Agent Orange.  He also developed coronary artery disease (CAD), which is presumptively associated with herbicide exposure.  38 C.F.R. § 3.307.  

In this case, the Board finds the evidence is at least in equipoise.  In this regard, there are opinions of record both for and against the claim. 

Weighing in favor of the claim is a July 2013 letter from Dr. P., a cardiologist, who reported that the Veteran had been treated by his practice group for many years and opined that the Veteran's hypertension was at least as likely as not caused by service and his exposures therein.  Dr. P. based the opinion on his expertise in the field of cardiology as well as his experience treating the Veteran for many years.  

Weighing against the claim is a July 2015 VA opinion which found that although the Veteran had CAD at the time of his death, which is known to be presumptively associated with herbicide exposure, his CAD did not cause or substantially contribute to his death.  However, the July 2015 VA examiner also opined that the Veteran's hypertension caused or substantially contributed to his death.  The July 2015 VA examiner found that the Veteran's hypertension was less likely than not related to service because herbicide exposure, because it is not known to directly cause hypertension.  The examiner also explained that the Veteran's hypertension was "essential hypertension" which meant that it was not due to a secondary cause such as diabetic kidney disease.  

Here, while service treatment records do not reflect treatment or onset of hypertension during service, there is no dispute that the Veteran served in Vietnam and was exposed to herbicides.  Although hypertension is not presumptively associated with such herbicide exposure, the Board is required to consider whether the Veteran's hypertension may be directly related to service, to include herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In this case, the Board finds that the evidence is at least in equipoise.  In this regard, the Board has no reason to doubt the positive opinion from the private cardiologist who observed the Veteran for many years as a patient and opined that the Veteran's hypertension was at least as likely as not related to service and exposures therein.  Moreover, the July 2015 VA examiner based the negative opinion on the general principle that herbicide exposure is not known to directly cause hypertension; however, this opinion does not directly address the specific facts of the present case or refute the private opinion of record that is in favor of the claim.  As such, the Board resolves doubt and finds the evidence is at least in equipoise.  

Accordingly, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


